DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to Jinnai (JPS56117568) and Heins et al (2014/0265653) being used in the current rejection. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a bobbins as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bobbin, and a winding wound around each bobbin” in lines 2-3 of the claim. However the disclosed figures does not disclose winding wound around the bobbin. 
Claim 3 recites the limitation “the groups of electrically connected winding ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinnai (JPS56117568).
Regarding claim 1, Jinnai discloses a stator assembly (5-1,5-2,5-3,5-4, fig.2a) comprising at least one pair of c-shaped stator cores (5-1,fig.2a), each c-shaped stator core having a back  (back of 5-1, fig.2a) and two pole arms (arms of 5-1, see fig.2a), a bobbin (12, fig.3), and a winding (7-1, fig.2a) wound around each bobbin (12, fig.3), wherein the windings on adjacent c-shaped stator cores are wound in opposite directions (see fig.4b, [0003]), and wherein the winding corresponding to the bobbin of a c-shaped stator core (5-1, 2a) is configured to induce alternating north and south polarities at the two pole arms of the c-shaped stator core (north, south polarities, see fig.2a).
Regarding claim 2, Jinnai discloses the stator assembly of claim 1, wherein an end of a first winding (7-1, 2a) belonging to one c-shaped stator core (5-1, fig.2a) is grouped with the closest end of a second winding (7-2,2a) belonging to an adjacent c-shaped stator core (grouping of 7-1, 7-2, see fig.4b), the ends being grouped so as to form an electric connection there-between ([0003]).
Regarding claim 3, Jinnai discloses the stator assembly of claim 1, wherein the stator assembly further comprises a termination block (terminal linking windings 7-1,7-2, fig4b) and the groups of electrically connected winding ends (grouping of windings, 7-1, 7-2, see fig.4b) 
Regarding claim 4, Jinnai discloses the stator assembly of claim 1, comprising four c-shaped stator core (5-1,5-2,5-3,5-4, see fig.2a)
Regarding claim 5, Jinnai discloses the stator assembly of claim 4, wherein the closest ends of adjacent windings (7-1, 7-2, fig.4b) are electrically grouped (see fig.4, grouping of windings, 7-1, 7-2) to form four grouped winding terminations (see fig.4b, [0003]).
Regarding claim 6, Jinnai discloses the stator assembly of claim 5, further comprising a termination block (terminal linking windings 7-1, 7-2, fig4b) having bridging terminals (terminals of windings 7-1, 7-2 connected to terminal linking the windings, see fig.4b) that connect diagonally opposing pairs of grouped winding terminations (connection of winding in groupings, see fig.4b).
Regarding claim 7, Jinnai discloses an electric machine ([0003]) comprising the stator assembly of claim 6, the electric machine comprising a frame (frame surrounding 5-1, 5-4, see fig.2b to which the stator assembly is fixed (5-1, 5-2, fig.2a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinnai (JPS56117568) and further in view of Kimura et al (2004/0007935) (hereinafter “Kimura”).
Regarding claim 3, Jinnai disclose the stator assembly of claim 1, however Jinnai does not disclose wherein the stator assembly further comprises a termination block, and the groups of electrically connected winding ends are connected to terminals in the termination block to provide electrical power thereto.
Kimura teaches wherein the stator assembly further comprises a termination block (fig.17:63), and the groups of electrically connected winding ends are connected to terminals in the termination block (63) to provide electrical power thereto ([0072]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric machine of Jinnai to include the terminal block of Kimura to provide the advantage of providing high space ratio for improved manufacturing of a stator (Kimura ¶0008).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinnai (JPS56117568) and further in view of Heins et al (2014/0265653)(hereinafter “Heins”).
Regarding claim 8, Jinnai disclose the electric machine of claim 7, however Jinnai does not disclose wherein each c-shaped stator core is mounted individually to the frame.
Heins teaches wherein each c-shaped stator core (84, fig.2) is mounted individually to the frame (90, see fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric machine of Jinnai to include the frame of Heins to provide the advantage of providing simplified and improved manufacturing of the electrical motor.
Regarding claim 9, Jinnai disclose the electric machine of claim 7, however Jinnai does not disclose wherein the termination block is mounted to the frame adjacent the c-shaped stator cores.
Heins teaches wherein the termination block (terminal connected to 24, see fig.2) is mounted to the frame (90, see fig.2) adjacent the c-shaped stator cores (84, fig.4). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical machine of Jinnai to include the frame of Heins to provide the advantage of providing simplified and improved manufacturing of the electrical motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BART ILIYA/Examiner, Art Unit 2839                            
/KEVIN J COMBER/Primary Examiner, Art Unit 2839